FOX, J.
The appellant in this case, Samuel Parr, was indicted by the grand jury in the Buchanan County Criminal Court on the 26th day of June, 1901. The indictment contained two counts: one charged a felonious wounding with a deadly weapon; the other was predicated upon section 1849, Eevised Statutes 1899, and charged that defendant, through culpable negligence, with a deadly and dangerous weapon,maimed, wounded and disfigured, one Ada Sprangler.
Defendant waived formal arraignment; was tried and convicted of the offense as charged in the second count of the indictment, and his punishment assessed at a fine of one hundred dollars. Prom this judgment defendant appealed.
Appellant failed to file any bill of exceptions, preserving any errors of which he may have supposed he had the right to complain. Hence, upon this appeal, there is nothing before us for review, except the record proper. We have carefully examined the indictment, and find that it conforms to the approved precedents, - and that it properly charges all the elements constituting the offense charged. . The record, discloses that the trial proceeded in regular order and the defendant was convicted.
Upon a careful inspection of the entire record, we find no error and the judgment of the trial court will be affirmed.
All concur.